Exhibit32.2 Tropicana Las Vegas Hotel and Casino,Inc. Certification Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section1350) In connection with the Quarterly Report on Form10-Q of Tropicana Las Vegas Hotel and Casino,Inc., (the “Company”) for the three months ended March31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Marie Ramsey, Vice President and Chief Financial Officer, of the Company, certify, pursuant to §906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1350, that to my knowledge: (1)The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May6, 2013 /s/ MARIE RAMSEY Marie Ramsey Vice President and Chief Financial Officer (Principal Financial and Accounting Officer)
